 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff
     NORTHWEST ADMINISTRATORS, INC.
 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10   NORTHWEST ADMINISTRATORS, INC.,                            Case No. 2:19-CV-00744-WBS-AC

11                                               Plaintiff,     ORDER RE PLAINTIFF’S EX PARTE
                                                                APPLICATION TO CONTINUE STATUS
12                              v.                              (PRETRIAL SCHEDULING)
                                                                CONFERENCE AND RELATED
13   NATIONAL EXPRESS TRANSIT SERVICES                          DEADLINES
     CORPORATION, a Delaware corporation,
14
                                               Defendant.
15
             Having considered Plaintiff’s Ex Parte Application and Declaration of Catherine E.
16
     Holzhauser in support thereof, this Court finds good cause exists to continue the Status (Pretrial
17
     Scheduling) Conference and corresponding dates as follows:
18
            1.        The Status (Pretrial Scheduling) Conference will be continued from August 19, 2019
19
     at 1:30 p.m. in Courtroom 5 of the Sacramento Courthouse until December 9, 2019 at 1:30 p.m. in
20
     Courtroom 5 of the Sacramento Courthouse.
21
             2.       The Rule 26(f) Report, Initial Disclosures and Joint Status Report filing deadline will
22
      be continued from August 5, 2019 to November 25, 2019.
23
             IT IS SO ORDERED.
24
             Dated: August 7, 2019
25

26
27

28   [Proposed] Order re Plaintiff’s Ex Parte Application to Continue Case Management Conference   19cv744 Northwest1-
                                                                                                    Order Re Pltf's Req
                                                                                                        to Cont Schedg
                                                                                                             Conf.docx
     Case No. 2:19-CV-00744-WBS-AC
